ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 2/28/2021 is acknowledged.  However uowHHHhdfdfjkdjpon further consideration, the restriction is withdrawn and all claims are examined.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest references, Eiland US 9,190,846, Ko Thet US 2016/0041567, each discloses three-phase power cable and balancing circuitry, but does not discloses selecting a voltage on a tap handle, disposing a first busing on one or more phase at a different voltage than the selected voltage or at least one of a plurality of conductors comprises an impedance value differing from impedance values of each of the remaining conductors and disposing a bushing on one or more of three phases, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matlack US 2016/0293294, Layton US 8,051,912, each discloses power cable in downhole, Reynal US 5,557,249 discloses load balancing transformer; Galloway et al. “Electric Power Transformer Engineering” on phase-transformer, terminals, bushings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.W/Examiner, Art Unit 2843 

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843